IN THE SUPREME COURT OF THE STATE OF DELAWARE

 CARLA COWAN,                             §
                                          § No. 109, 2021
       Defendant Below,                   §
       Appellant,                         §
                                          §
       v.                                 § Court Below – Court of Chancery
                                          § of the State of Delaware
 IMO THE REAL ESTATE OF                   §
 ALVIN DAVID SMITH, JR.,                  § C.A. No. 2019-1038-SEM
 DECEASED,                                §
                                          §
       Plaintiff Below,                   §
       Appellee.                          §

                          Submitted: May 7, 2021
                          Decided:   June 4, 2021

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                      ORDER

      After consideration of the notice to show cause and the responses, it appears

to the Court that:

      (1)    On April 14, 2021, the appellant, Carla Cowan, filed this appeal from a

Court of Chancery Master’s order, dated March 19, 2021, granting the petition of

the appellee, James Furlow, Jr., to sell certain real property. On April 16, 2021, the

Court issued a notice directing Cowan to show why this appeal should not be

dismissed for this Court’s lack of jurisdiction to consider an appeal from a decision

of a Court of Chancery Master.
       (2)    In her response to the notice to show cause, Cowan contends that filing

exceptions to the Master’s decision would have been futile because those exceptions

would have been denied. She also argues the merits of her appeal. Furlow argues

that this Court lacks jurisdiction to hear an appeal from the Master’s order.

       (3)    This Court lacks jurisdiction to hear an appeal directly from any action

taken by a Master.1 Cowan’s right to review of the Master’s ruling was to a judge

in the Court of Chancery.2 Having failed to pursue that remedy, Cowan waived her

right to any further review or appeal.3

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.

                                            BY THE COURT:

                                            /s/ Tamika R. Montgomery-Reeves
                                                        Justice




1
  In re Webb, 2011 WL 4838972, at *1 (Del. Oct. 12, 2011) (citing Johnson v. State, 884 A.3d 475,
479 (Del. 2005)).
2
  Id. (citing Del. Ch. Ct. R. 144).
3
  Id.
                                               2